                   Case 20-11548-CSS              Doc 765       Filed 10/02/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )      Chapter 11
                                                                   )
    EXTRACTION OIL & GAS, INC. et al.,1                            )      Case No. 20-11548 (CSS)
                                                                   )
                                       Debtors.                    )      (Jointly Administered)
                                                                   )
                                                                   )      Re: Docket Nos. 610 & 757


                    ORDER (I) EXTENDING THE DEBTORS’
             EXCLUSIVITY PERIOD TO FILE A CHAPTER 11 PLAN AND
      SOLICIT ACCEPTANCES THEREOF AND (II) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”) (a) extending the exclusivity

period for the Debtors to file a chapter 11 plan and solicit votes thereon and (b) granting related

relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order; and that this Court may enter a final order consistent with Article III of the United

States Constitution; and this Court having found that venue of this proceeding and the Motion in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate

under the circumstances and no other notice need be provided; and this Court having reviewed the



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC
      (8170); Extraction Finance Corp. (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor Holdings, LLC
      (9353); Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream, LLC
      (5624). The location of the Debtors’ principal place of business is 370 17th Street, Suite 5300, Denver, Colorado
      80202.

2     Capitalized terms used but not defined herein have the meanings given to such terms in the Motion.
              Case 20-11548-CSS         Doc 765      Filed 10/02/20     Page 2 of 3




Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Hearing”); and this Court having determined that the legal and factual bases

set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Debtors’ Filing Exclusivity Period for each Debtor is extended by 90 days

through and including January 10, 2021.

       2.      The Debtors’ Solicitation Exclusivity Period for each Debtor is extended by 90 days

through and including March 13, 2021.

       3.      Entry of this Order is without prejudice to the Debtors’ right to seek from this Court

such additional and further extensions of the Exclusivity Periods within which to file and solicit

acceptance of a plan of reorganization as may be necessary or appropriate; provided that all rights

of the Committee with respect to any such additional and further extensions and/or the

Committee’s rights to seek termination of exclusivity are hereby expressly preserved.

       4.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       5.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

are satisfied by such notice.

       6.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       7.      The Debtors are authorized to take all actions necessary to effectuate the relief




                                                 2
              Case 20-11548-CSS         Doc 765      Filed 10/02/20     Page 3 of 3




granted in this Order in accordance with the Motion.

       8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




        Dated: October 2nd, 2020                     CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE



                                                 3
